Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 1 of 11

 

AO 106 (Rev. 06/09) Application for a Search Warrant PB # >
UNITED STATES DISTRICT COURT Pep B D
for the uy 26 2019
a
Northern District of Oklahoma SC. Me
In the Matter of the Search of ) OURT
(Briefly describe the ty to b hed . ° « e
On deo the person by name and address) Case No | 4 m™ 5 “ 7 F H Mm
Keyport Self Storage, 10 West 71 Street, Tulsa, )
Oklahoma 74132, Unit 00E16, The Northern Most }
Unit, Fourth Unit From The East End Of The Building )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment “A”:

located in the Northern District of Oklahoma , there is now concealed (identify the person or describe the property to be
seized):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M1 evidence of a crime;
M4 contraband, fruits of crime, or other items illegally possessed;

M1 property designed for use, intended for use, or used in committing a crime;
C a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description

18 U.S.C. § 922(a)(1)(A) Engaging, Manufacturing, Dealing, and Selling Firearms Without a License

The application is based on these facts:
See Affidavit of SA Lucas Keck, ATF, attached hereto.

M Continued on the attached sheet.

O Delayed notice of ____—_ days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Leer LOL

Applicant's signature

SA Lucas Keck, ATF

Printed name and title

 

Sworn to before me and signed in my presence.

Date: February 26, 2019

AL ‘s sights. /
City and state: Tulsa, Oklahoma Frank H. McCarthy U.S. NL Judge

Printed name and title

 

 
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 2 of 11

ATTACHMENT A

THE LOCATION TO BE SEARCHED IS DESCRIBED AS A STORAGE UNIT WITH
A WITH A RED DOOR. THERE IS A SMALL WHITE SIGN ABOVE THE DOOR
WITH “E-16” PRINTED ON THE SIGN. THE STORAGE UNIT IS LOCATED AT
KEYPORT SELF STORAGE, 10 W. 715! ST, TULSA, OK 74132. THE BUILDING
WITH UNIT 00E16 IS ON THE NORTHERN MOST ROW, THE FOURTH UNIT
FROM THE EAST END OF THE BUILDING.

 
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 3 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

SEARCH WARRANT AFFIDAVIT

I, Lucas Keck, a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), being duly sworn, depose and state as follows:

1. I am currently assigned to the ATF Tulsa Field Office in the Northern Judicial
District of Oklahoma. I have been employed by ATF since 2015, and prior to my employment
with ATF I was a Special Agent with the United States Secret Service (USSS) from 2009 through
2015. During my employment with the USSS, I conducted and participated in investigations for
counterfeit currency, to include: purchasing counterfeit currency with confidential informants and
undercover agents, identity theft investigations, credit card fraud, and bank fraud in both state and
federal courts in the Southern District of Texas. During my employment with ATF and with the
USSS, I have assisted other agencies and law enforcement, to include the Drug Enforcement

| Administration (DEA), with investigations regarding firearms and narcotics.

2. As aresult of my training and experience as an ATF Special Agent, J am familiar
with certain federal criminal laws and understand that it is a violation of Title 18, United States
Code, Section 922(a)(1)(A), except a licensed importer, licensed manufacturer, or licensed dealer,
to engage in the business of importing, manufacturing, or dealing in firearms, or in the course of
such business to ship, transport, or receive any firearm in interstate or foreign commerce

3. Based on my experience and specialized training and information I have received
from law enforcement agencies, including other Federal, State and Local law enforcement
agencies involved in the investigation there is probable cause to believe that violations of Title 18
United States Code, § 922(a)(1)(A), have been committed, are being committed, and will be

committed by Matthew GREEN and other unknown person or persons. There is also probable
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 4 of 11

cause to search storage unit 00E16, at Keyport Self Storage, 10 W. 71% St., Tulsa, OK 74132,
Tulsa, Oklahoma, Tulsa County, Northern District of Oklahoma for evidence of these crimes as
further described in Attachment B.

BACKGROUND OF INVESTIGATION

4. On February 26, 2019, the Tulsa Police Department Crime Gun Unit executed a
search warrant at 2609 S. Trenton Ave., Tulsa, Oklahoma, for first degree burglary. This is the
residence of Michael GREEN. During the search of GREEN’s residence, items consistent with
the manufacturing of firearms was discovered. These items included tools to assemble AR-15
style firearms, AR-15 style components, ammunition, and reloading equipment.

5. In addition to the burglary search warrant, TPD CGU had received tips that GREEN
was manufacturing AR-15 style rifles that were considered “ghost guns.” These firearms are built
from incomplete AR-15 style lower receivers that require drilling and manufacturing to complete.
These “ghost guns” are not required to be marked, and are difficult for law enforcement to trace
when recovered in crime scenes.

6. After the firearms items were found in GREEN’s residence, TPD CGU conducted
an interview with GREEN. After waiving his Miranda Warning, GREEN admitted that he rented
a storage unit that contained firearms components such as barrels, triggers, and other items to
complete firearms. GREEN admitted that at one time he was a manufacture of firearms from 80%
complete lower receivers and sold these items on Amazon and other online venues to persons
across the United States.

7. TPD CGU discovered paperwork that showed GREEN was renting a storage unit

at Keyport Self Storage, 10 W. 71‘ St, Tulsa, OK 74132, unit 00E16.
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 5 of 11
Qu Febrory 2A, 2014, ATF SA Breft Wi lliauas Gudected Q cour,

Ue of the ATF Icansing Sy Stein Lar Matthew Tadd Orean. ThE Searcy
mM Pewealed no manvfactusi “5 WWeeuse of any (reese fee Maftlaw Todl
r pr bonten.

8. Based on my training and experience, your Affiant knows that people engage in the
business of manufacturing and selling firearms without a license, utilize cellular phone devices,
laptops, calendars, cameras, thumb drives, and other storage devices for communication and
storage of transactions. The devices are used to take and receive pictures of products for sale, take
and receive calls, emails and messages from the potential purchasers. These communications and
devices can contain and store; meeting location, types of firearms wanted, pictures of firearms
desired and purchased, messages detailing money transfers and or bank accounts for the purchase
of the firearms and locations to purchase the firearms. These communications can be done through
the device and its installed apps that can only be viewed on the phone, laptop, computer or other
devices sending or receiving.

9. Pursuant to 18 U.S.C. § 922(a)(1)(A), It shall be unlawful, for any person, except a
licensed importer, licensed manufacturer, or licensed dealer, to engage in the business of
importing, manufacturing, or dealing in firearms, or in the course of such business to ship,

transport, or receive any firearm in interstate or foreign commerce.
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 6 of 11

CONCLUSION
10. Based on the foregoing, I believe there is probable cause to search Unit 00E16,
Keyport Self Storage, 10 W. 71 St., Tulsa, OK 74132, Tulsa, Tulsa County, Northern District of

Oklahoma, for a violation of Title 18 United States Code, § 922(a)(1)(A).

Lucas Keck

Special Agent

Bureau Of Alcohol, Tobacco,
Firearms & Explosives

 

Subscribed and sworn before me this 26th day of February, 2019

2 LAME, at
Frank H. McCarthy Se /
United States Magistrate Judg
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 7 of 11

ATTACHMENT B

Items to be Seized
The items to be seized at all locations include the following:

1. Any firearm including a starter gun which will or is designed to or may readily be
converted to expel a projectile by the action of an explosive, the frame or receiver
of any such weapon, any firearm muffler or firearm silencer, or any destructive
device.

2. Any ammunition or cartridge cases, primers, bullets, or propellant powder
designed for use in any firearm.

3. Any receipts for the purchase of firearms, ammunition or cartridge cases, primers,
bullets, or propellant powder designed for use in any firearm.

4. Any items consistent with the manufacturing of firearms, such as firearms
components to complete lower receivers, tools, jigs, and uncompleted firearms
components such as 80% lower receivers and uncompleted upper receivers for
AR-15 style rifles.

5. Business and/or personal records of firearms transactions and financial records and
other records or documents reflecting firearms activity or the disposition of
firearms proceeds including, but not limited to the following:

e Retained copies of federal, state and local corporate, partnership, business and

personal income tax returns; Forms W-2, Forms 1099; tax records; any
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 8 of 11

supporting documentation and attachments; and any correspondence to/from
taxing agencies;

e Notes of financial transactions or firearms transactions;

e Correspondence, including electronic mail transmissions, letters, faxes and
notes, relating to financial transactions or firearms transaction, including the
identification of customers, suppliers, associates partners and co-conspirators.

e Bank records, including deposit slips, cancelled checks, withdrawal slips, and
account statements, investment records, including brokerage statements, or
credit and debit card records;

e Currency, bank checks, cashier’s checks, prepaid access devices, negotiable
financial instruments, wire transfer documentation, money orders, stocks
bonds, precious metals, or real estate records; or worksheets, tally sheets or
ledger sheets reflecting or accounting for money received, disbursed or
exchanged;

e Financial statements, income statements, balance sheets, cash receipts, cash
disbursements, payroll, inventory and journals and records; and any supporting
work papers, schedules, attachments or documents;

e Bills and invoices, including sales, purchases, and expenses;

e Records of financial payments paid and received;

° Mortgage or loan records payable or receivable, and insurance records;

e Records and keys of storage facilities owned or rented;
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 9 of 11

e Records of business filings or licenses;

e Records of personal and business expenses;

e Safe deposit records and keys;

e Post office box records;

e Equipment rental records and other lease and rental agreements;

e Transportation records, including but not limited to, accounts, bills, receipts
and invoices, bills of lading, airway bills, freight bills, air cargo bills, dispatch
records, logs, manifests, shipping documents and invoices;

e Credit applications, credit card statements and receipts;

e Paper tickets, notes, schedules, receipts, or other items relating to travel;

6. Cellular phone, cellular and landline telephone statement and records;

7. Records that identify customers, suppliers, associates, partners or co-conspirators,
including, but not limited to, address books, telephone books, rolodexes,
telephones, pagers or personal digital assistants and/or smart phones with stored
telephone information, notes reflecting telephone and pager numbers, photographs
(to include still photos, digital photos, negatives, movies, slide, video tapes and
undeveloped film), and audiotape or digital recordings of conversations, including
those made over telephone answering machines or digital voicemail;

8. Identification documents and representative exemplars of original handwriting

samples;
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 10 of 11

9. Indicia of occupancy, residency, or ownership of the premise, property or vehicles,
including keys, photographs, or documents;

10. Documents showing custody and control of the residence or room where evidence
is seized, including, but not limited to, utility or other bills, driver’s licenses, and
other handwritten notes or other correspondence addressed to or from the
occupants of the residence or room;

11. Any calendars, notes, passwords, or dictionary entries;

12. Any Global Positioning Satellite (GPS) entries, Internet Protocol Connections,
Location entries to include Cell Tower and WiFi entries;

13. Computers, flash/jump drives, computer hard drives, external hard drives, discs,
etc. and other storage devices that can be used to save/store information, to include
the off-site viewing and copying of such files or devices;

14. Safes, combination or key-lock strong boxes or other secure storage containers,
suitcases, locked cabinets and other types of locked or closed containers, and
hidden compartments that may contain any of the foregoing;

15. Any manufacturing equipment used to manufactured firearms to include but not be
limited to drill presses, finishing fixtures (JIGS), common hand tolls (drills,

routers, drill bits etc.), milling machines and CNC machines.

As all of the above described property constitutes evidence of the commission of a

criminal offense, is contraband, the fruits of crime or things otherwise criminally
Case 4:19-mj-00047-FHM Document 1 Filed in USDC ND/OK on 02/26/19 Page 11 of 11

possessed and/or is property designed or intended for use or which is or had been used

as a means of committing a criminal offense.
